tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny date jul taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to dec ceeeenecheaneneees because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for charitable or educational_purposes our examination reveals that you are not conducting charitable or educational activities pursuant sec_501 and that you failed to meet the operational_test under sec_1_501_c_3_-1 we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning dollar_figure processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service cceeeeee eee ee teeta eeeeen ener es we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosure publication form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer a schedule no or exhibit year period ended b legend a name of the organization b year period ended c date incorporated d state incorporated e date exempt status was granted f date reclassified as a private_foundation g location of housing project h creator creator i j operator of low_income_housing_project k effective date of revocation issue proposed revocation of c exempt status facts a was incorporated under the not-for-profit corporation law on c in the state of d the organization was granted tax exempt status under sec_501 as a public charity described in sec_509 on e based on the determination_letter issued on f the organization was reclassified as a private non-operating foundation because of no financial support during the advance_ruling period the organization has not been filing the required 990-pf return since the reclassification of its foundation status per the organization’s certificate of incorporation the corporation is organized for charitable and educational_purposes pursuant to sec_501 c of the internal_revenue_code and for the purpose of developing a housing project for persons of low income located at g d the corporation is empowered to do and perform all acts necessary to accomplish the above mentioned corporate purposes including but not limited to the purchase of real_property and the execution of such instruments and undertaking as may be required by any governmental body giving assistance to or selling property to the corporation and the conveyance of beneficial_interest in property to a limited_partnership for the purpose of facilitating development of the housing project the organization was created by h and i both are c organizations h and i are the sole members of a based on the limited_partnership agreement the low_income_housing_project is operated by j a does not conduct any activities and it is basically dormant as a result a does not report revenues and expenses nor do they maintain books_and_records form 886-a crev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service a schedule no or exhibit year period ended b law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious scientific or educational_purposes no part of net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest it further states that to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests in order to qualify under sec_501 c an organization must be both organized and operated exclusively for one or more purposes specified in that section if the organization fails to meet either the organizational_test or the operational_test it is not exempt regs c -1 a the organizational_test relates to the rules of governing an organization and the purposes stated in its articles of organization the operational_test is related to the organization’s activities sec_6033 of the internal_revenue_code states that every organization_exempt_from_taxation under a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe regulation states that every organization exempt from tax under sec_501 shall keep such permanent books of account or records as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a crev department of the treasury - internal_revenue_service page -2- fotm a department of the treasury - internal_revenue_service name of taxpayer explanation of items a b schedule no or exhibit year period ended government’s position based upon our examination we have determined that the organization does not conduct c activities and as a result fails to meet the operational_test as defined in regulations sec_1 c -1 a the organization failed to maintain books_and_records and file the required returns to establish that it is observing the conditions necessary for continuation of exempt status as a result a is not in compliance with sec_6033 of the code and fails to qualify for continued exemption taxpayer’s position the organization’s treasurer indicated that the a does not conduct low_income_housing activities because it is accomplish through j the treasurer understands that the organization’s failure to meet the operational_test precludes continued exemption under sec_501 c of the code and he has executed the form_6018 agreeing to revocation of exempt status conclusion the organization does not qualify for exemption under sec_501 c because it fails to satisfy the operational_test therefore we propose to revoke exemption under sec_501 c effective k form 886-a crev department of the treasury - internal_revenue_service page -3- internal_revenue_service oa mar zo department of the treasury internal_revenue_service fulton street rm brooklyn new york taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely enclosures publication publication report of examination letter rev catalog number 34809f
